Citation Nr: 0406918	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
eosinophilia. 

2.  Entitlement to service connection for eosinophilia-
myalgia syndrome with gastric residuals, claimed as secondary 
to service-connected eosinophilia. 

3.  Entitlement to service connection for dry eye syndrome, 
claimed as secondary to service-connected eosinophilia. 

4.  Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from January 1953 to 
December 1954.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania.  The Board denied the 
veteran's claims in a March 2000 decision, and the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court).  In April 2001, the 
Court issued an order that vacated the March 2000 Board 
decision and remanded the case for development consistent 
with a Joint Motion for Remand.  

An April 2002 Board decision found that new and material 
evidence to reopen the claim for service connection for a 
lung disorder had been presented.  In addition, the Board 
prepared a memorandum dated in February 2002 requesting 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  While the Board regrets the additional delay 
in the adjudication of the veteran's claims, given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit which invalidated 38 C.F.R. § 19.9(a)(2), 
this case must be remanded to afford the regional office the 
opportunity to consider the additional evidence developed by 
the Board and readjudicate the claims on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66           
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the June 18, 2002, VA examination, the 
statement from [redacted] and 
medical treatise excerpts received in 
September 2002, the May 2003 VHA opinion, 
the report from Craig N. Bash, M.D., 
dated July 4, 2003, and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, requires expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




